IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                   c-I
                                                                                     r-.
                                                                                       2       (fl c)
STATE OF WASHINGTON,
                                                                                     c=        —1=
                                                                                               --1.....i
                                           )       DIVISION ONE
                      Respondent,          )                                                        -P. —
                                           )       No. 75465-3-1
              V.                                                                     :'v'rn0
                                           )                                            =>
                                                                                     =
                                           )                                          ......    -±- r-
                                                                                      ......
TYE GLEN WEST,                                                                        •1        C-) 11/
                                           )                                          ro         c)---
                                                                                                   _-
                                           )       UNPUBLISHED OPINION                                4--
                     Appellant.            )
                                           )       FILED: October 30, 2017
                                           )

       DWYER, J. — Tye West appeals from the judgment entered on a jury's

verdict convicting him of one count of trafficking in stolen property in the first

degree. On appeal, West contends that the trial court erred by permitting two

detectives to testify that they told West during an interrogation that his

explanation of how he came into possession of stolen jewelry did not make

sense. The trial court erred, West asserts, because the detectives' testimony

amounted to an impermissible opinion regarding his credibility in violation of ER

608(a). We conclude to the contrary. The detectives' testimony was properly

admitted on the ground that it aided the jury in understanding how the detectives'

statements resulted in West changing his explanation of how he came into

possession of the stolen jewelry.

       West also contends that the State did not present sufficient evidence at

trial to prove that he had knowingly trafficked in stolen property. We conclude
No. 75465-3-1/2


that sufficient evidence was, in fact, adduced at trial to support the jury's verdict.

Accordingly, we affirm.



       West was arrested after a police investigation determined that he had sold

several pieces of stolen jewelry that had been reported missing after a residential

burglary. During the burglary, a man and a woman entered a residence in rural

Snohomish County. When the male burglar was discovered in the residence, he

and the female burglar fled, grabbing whatever possessions were at hand.

       They ran to a car parked on the road next to the end of the residence's

long driveway. The car was parked behind a line of trees. A third individual was

waiting in the car's driver seat. The burglars entered the car and the car drove

away. Among the items that were later reported stolen from the residence were

unique pieces of jewelry, including a horseshoe-shaped ring that was faceted

with multi-colored stones, a yellow-gold chain bracelet, and a small yellow-gold

hoop earring.

       Detective Margaret Ludwig conducted a search for the stolen jewelry

using an electronic records database of commercial businesses who buy and sell

valuable items, including jewelry. Her search identified sales records relating to

pieces of jewelry that had been reported stolen during the burglary. Her search

further indicated that West was the person who had sold the jewelry to the

businesses.

       West was arrested and brought in for questioning. Detective Ludwig and

Sergeant James Maples conducted the interrogation and began by asking West



                                          2
No. 75465-3-1/3


general questions about himself. West said that his grandmother's death and

being shot by his brother had left him feeling despondent. West said that, as a

result, he started using drugs.

       Immediately thereafter, Detective Ludwig told West about the jewelry

sales records and asked West to tell her how he had acquired the jewelry. West

replied that he had traded his heroin for the jewelry. The detectives responded

that his explanation did not make sense. They said that it was unlikely that, as a

heroin user, he would trade his heroin for jewelry. West replied that he had extra

heroin to spare and that he had been willing to trade for it.

       Detective Ludwig then told West thatshe knew that he had sold the

jewelry on the same day that it had been reported stolen. At that juncture, West

replied that he was tired of being a drug addict and the lifestyle that it involved.

West then gave a different explanation to the detectives as to how he came into

possession of the jewelry.

       West said that on the day in question he had picked up two individuals,

named David and Roshell, in his car. West said that David suggested that they

go to a house where David used to live so that he could "grab some stuff." West

said that he drove to the location that David had selected and parked his car on

the road near the end of the residence's long driveway. West said that David

and Roshell got out of the car and walked down the driveway while he waited in

the car. Sometime later, David and Roshell came running back to the car. When

David entered the car, he said to West,"Get out of here. I got in a fight with

somebody." West drove away.



                                          3
No. 75465-3-1/4


       West said that, thereafter, David gave him several pieces of jewelry in

exchange for driving David and Roshell around in his car. West said that, on the

same day, he drove to two different businesses and sold jewelry that David had

given him. The jewelry that West sold that day included a horseshoe-shaped

ring, a yellow-gold chain bracelet, and a small yellow-gold hoop earring.

       West also recounted that he had engaged in this behavior with David in

the past. West said that he would drop David off at the end of a residence's

driveway and that David would return later with a laptop or a television set. West

said that, on these occasions, he never asked David about the items upon

David's return. West said that he later sold those items on David's behalf.

       Upon prompting by the detectives, West said that he would be willing to

provide them a tape-recorded statement of the narrative that he had just given.

Near the end of the taped session, West became more emotional than he had

been at the beginning of the interrogation.

       West was charged, upon amended information, with one count of

trafficking in stolen property in the first degree and one count of residential

burglary. Before trial, West moved to exclude the proposed testimony of the

interrogating detectives regarding their statements to West during the

interrogation to the effect that his narrative did not make sense. The State

replied that the detectives' statements were important in helping "the jury to

understand why he changed his story."

       The trial court ruled that the detectives "may not offer an opinion as to

whether or not[West] was lying or not telling the truth," but that the detectives



                                          4
No. 75465-3-1/5


may testify as to what they "said to the defendant to prompt him to then make

additional statements."

       At trial, the State called several witnesses, including the interrogating

detectives, the victims of the residence from which the jewelry was stolen, a

police officer who had investigated the burglary, and employees from the

businesses to which pieces of the stolen jewelry had been sold.

       The jury convicted West of one count of trafficking in stolen property in the

first degree and acquitted him on the charge of residential burglary.

                                           11

       West contends that the trial court erred by permitting the detectives to

testify that during an interrogation they told West that his initial explanation of

how he came into possession of the stolen jewelry did not make sense. The trial

court erred, West asserts, because the detectives' statements constituted an

impermissible opinion on his veracity, in violation of ER 608(a). We disagree.

      "We review a trial court's decision to admit or exclude a law enforcement

officer's statements during an interrogation for an abuse of discretion." State v.

Notaro, 161 Wn. App. 654,661, 255 P.3d 774(2011)(citing State v. Demery,

144 Wash. 2d 753, 758, 30 P.3d 1278(2001)(lead opinion); State v. Darden, 145
Wash. 2d 612, 619, 41 P.3d 1189(2002)). "A witness may not offer testimony in the

form of an opinion regarding the guilt or veracity of the defendant." Notaro, 161
Wash. App. at 661 (citing Demery, 144 Wash. 2d at 759 (lead opinion); City of Seattle

v. Heatlev, 70 Wash. App. 573, 577, 854 P.2d 658(1993)). "Such testimony is

irrelevant and invades the defendant's right to a jury trial and invades the jury's



                                           5
No. 75465-3-1/6


exclusive fact-finding province." Notaro, 161 Wash. App. at 661 (citing State v.

Kirkman, 159 Wash. 2d 918, 927, 155 P.3d 125 (2007); Demerv, 144 Wash. 2d at 759

(lead opinion); State v. Dolan, 118 Wash. App. 323, 329, 73 P.3d 1011 (2003)).

       With regard to the precise issue presented, a recent Supreme Court

decision is instructive.

       Police officers are generally not permitted to testify about a
       defendant's veracity. State v. Demery, 144 Wash. 2d 753, 759, 30
       P.3d 1278(2001)(plurality opinion)("[N]o witness may offer
       testimony in the form of an opinion regarding the guilt or veracity of
       the defendant."). But an officer may repeat statements made
       during interrogation accusing a defendant of lying if such testimony
       provides context for the interrogation. Id. at 763-64 (discussing
       State v. O'Brien, 857 S.W.2d 212, 221 (Mo. 1993), and Dubria v.
       Smith, 224 F.3d 995, 1001-02 (9th Cir. 2000)); see also State v.
       Kirkman, 159 Wash. 2d 918, 931, 934, 155 P.3d 125(2007).

In re Pers. Restraint of Lui, 188 Wash. 2d 525, 555, 397 P.3d 90(2017)(emphasis

added).

       The Lui decision is consistent with this court's decision in Notaro, 161 Wn.

App. 654. The Notaro court held that the trial court properly allowed two

detectives to testify at trial that they told Notaro during an interrogation that his

story was not credible. 161 Wash. App. at 661. The trial court properly admitted

this evidence, the appellate court concluded, because the detectives' trial

testimony, taken in context, "described the police interrogation strategy and

helped explain to the jury why Notaro changed some parts of his story—but not

others—halfway through the interview." Notaro, 161 Wash. App. at 669.

       Both Lui and Notaro relied upon our Supreme Court's decision in Kirkman,

159 Wash. 2d 918. The court therein addressed a distinct, but related,

circumstance—whether a detective's testimony regarding an interview protocol


                                           6_
No. 75465-3-1/7


administered to a child concerning the child's ability to tell the truth constituted

impermissible opinion evidence. The court answered in the negative, concluding

that, "[la]y testifying as to this interview protocol,[the detective]'merely provided

the necessary context that enabled the jury to assess the reasonableness of the

... responses." Kirkman, 159 Wash. 2d at 931 (third alteration in original)(quoting

Demery, 144 Wn.2d at 764(lead opinion)).1

       Thus, adhering to the underlying reasoning of Kirkman, our Supreme

Court and this court have each held that a detective "may repeat statements

made during interrogation accusing a defendant of lying if such testimony

provides context for the interrogation" without those statements constituting

impermissible opinion testimony. Lui, 188 Wash. 2d at 555 (citing Demery, 144
Wash. 2d at 763-64 (lead opinion)); Kirkman, 159 Wash. 2d at 931; see also Notaro,
161 Wash. App. at 669.

        Here, before trial began, West moved to exclude the detectives' proposed

testimony that they told West during the interrogation that his initial explanation of

how he came into possession of the stolen jewelry did not make sense. The

State replied that it offered the detectives' statements to explain why West

changed his story midway through the interrogation.

        The trial court denied West's motion, ruling that the detectives "may not

offer an opinion as to whether or not[West] was lying or not telling the truth" but




        1 The parties spar over what they view as an uncertainty in the law arising from Demerv,
144 Wash. 2d 753, a divided decision (4-1-4) of our Supreme Court. However, in light of the court's
decisions in Kirkman and Lui, and this court's decision in Notaro, any ambiguity caused by the
fractured opinion has been resolved.


                                               7
No. 75465-3-1/8


that they may testify as to what they "said to the defendant to prompt him to then

make additional statements."

         At trial, the State elicited testimony from Detective Ludwig showing how

West changed his story during the interrogation. Detective Ludwig testified that,

after she and Sergeant Maples brought West in for questioning, they inquired into

how he came into possession of the jewelry that he had sold. West said that he

had traded drugs in exchange for the jewelry. The following exchange then took

place:

                Q. Okay. And did you ask him anything more about this
         exchange of drugs for jewelry?
                A. Well, / told him that I felt that was an unlikely scenario;
         that he would give away his drugs in exchange forjewelry. So ...
                Q. What was his response to that?
                A. He said that he had extra; so he made the trade.

                 Q. Okay. So initially -- I'm going to try to make sure I don't
         keep interrupting you, and I'm getting things off track. So initially
         when he's in the interview room with you, he is telling you he
         exchanged the jewelry for drugs. He got -- he got the jewelry in
         exchange for drugs at the casino.
                 A. Yes.
                 Q. What happened at that point to switch the conversation
         to the burglary?
                 A. Well, at that -- like I said, I didn't think it was a likely
         scenario. It's not one that I have heard come up. So that's when I
         confronted him and told him that I didn't think that was -- that he
         was telling us everything that he knew about what happened or
         where he got thisjewelry from.
                 Q. Who brought up the burglary?
                 A. I did.
                 Q. So tell us about the conversation then.
                 A. I told him this stuff came from somebody's house. The
         stuff that he sold, he sold the same day that it came out of
         somebody's house.

                Q. After you confronted him with the fact that -- you told him
         you didn't believe this is what happened, the story he told you, what
         was his response?


                                          -8
No. 75465-3-1/9


              A. Oh, okay. He -- he told me that he was sick of his
      lifestyle and he was done with being an addict, and his whole -- the
      whole lifestyle that goes with it.
              Q. Okay. So what did he tell you about it after that?
              A. What he told me was that he had picked up David and
      Roshell -- he wouldn't tell me where he picked them up because at
      this point I'm obviously interested in finding -- finding out where
      David and Roshell are at. But he wouldn't tell me where he picked
      them up at. He said they drove around, they ended up [in] the
      Warm Beach area, and ended up at some old man's house, and
      smoked some dope, and then that's when David told him,"Hey,
      let's go to this house. 1want to grab some stuff. I used to live there."
      And so he drove him there, and he waited in the vehicle, and then
      he said the next thing he knew was that David came running to the
      car saying, "Get out of here. I got in a fight with somebody."

(Emphasis added.)

      Later, Sergeant Maples testified similarly:

             Q. When you said Detective Ludwig confronted him with
      pawning the jewelry, at that point did you mention that it had been
      associated with a burglary?
             A. No.
             Q. So when she confronted him, what did he tell her?
             A. That he had met some guy and sold him heroin for the
      jewelry. We told him that it doesn't really work that way. Most
      heroin users aren't going to give up heroin to getjewelty in
      exchange for it. It's the other way around. And continued to talk to
      him regarding the pawning of it. He was admitting the pawning
      portion, but was only saying that he had met this person who he
      exchanged the heroin for the jewelry.

             This wasn't a quick conversation. This was a lengthy
      conversation that took place. We kept intetviewing him, pointing
      out his inconsistencies. Things that he was sayingjust didn't make
      sense. And at some point when he wouldn't come from the story
      that he was just given the jewelry for heroin, we confronted him at
      that point about where the jewelry had come from, that it had come
      from a burglary that involved a fight taking place with the
      homeowner.
             . . ..
             Q. So after -- you've explained that he mentioned the name
      David now after you confronted him with the burglary, what
      happened after that?



                                         9
No. 75465-3-1/10


               A. I asked him who the female was. He initially denied anything
        about a female. Again, we confronted him that we didn't believe he was
        being completely truthful with us.

(Emphasis added.)

        The trial court did not abuse its discretion. The detectives' statements

were properly admitted to help the jury understand what prompted West during

the interrogation to make additional statements to the detectives and change his

explanation. Indeed, akin to the properly admitted testimony in Notaro and Lui,

Detective Ludwig's and Sergeant Maples' statements provided necessary context

to the statements that West made during the interrogation.

        There was no error.2

                                                Ill

        West next contends that insufficient evidence supports the jury's verdict.

This is so, he asserts, because the State did not prove that he knowingly

trafficked in stolen jewelry. We disagree.

        The due process clauses of the federal and state constitutions require that

the State prove every element of a crime beyond a reasonable doubt. U.S.

CONST. amend. XIV,§ 1; WASH. CONST. art. I, § 3; Apprendi v. New Jersey, 530
U.S. 466, 476-77, 120 S. Ct. 2348, 147 L. Ed. 2d 435(2000). "[The critical

inquiry on review of the sufficiency of the evidence to support a criminal

conviction must be.. . to determine whether the record evidence could



         2 West contends that, in determining whether trial testimony regarding statements made
during an interrogation constitutes impermissible opinion testimony, the issue is whether an
officer's trial testimony closely approximates a taped recording of an interrogation.
          West is incorrect. For the reasons addressed herein, the proper inquiry is whether the
testimony was offered in order to "provide[] context for the interrogation." Lui, 188 Wash. 2d at 555.


                                              -10-
No. 75465-3-1/11


reasonably support a finding of guilt beyond a reasonable doubt." Jackson v.

Virginia, 443 U.S. 307, 318, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); State v.

Green, 94 Wash. 2d 216, 220-21, 616 P.2d 628(1980). A claim of evidentiary

insufficiency admits the truth of the State's evidence and all reasonable

inferences from that evidence. State v. Kintz, 169 Wash. 2d 537, 551, 238 P.3d 470

(2010). Thus,"the relevant question is whether, after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found

the essential elements of the crime beyond a reasonable doubt." Jackson, 443
U.S. at 319. We defer to the jury on questions of conflicting testimony, credibility

of witnesses, and persuasiveness of the evidence. State v. Killingsworth, 166
Wash. App. 283, 287, 269 P.3d 1064(2012).

       West was charged with one count of trafficking in stolen property in the

first degree. The pertinent statute provides that "[a] person who knowingly

initiates, organizes, plans, finances, directs, manages, or supervises the theft of

property for sale to others, or who knowingly traffics in stolen property, is guilty of

trafficking in stolen property in the first degree." RCW 9A.82.050(1)(emphasis

added). "Traffic' means to sell, transfer, distribute, dispense, or otherwise

dispose of stolen property to another person, or to buy, receive, possess, or

obtain control of stolen property, with intent to sell, transfer, distribute, dispense,

or otherwise dispose of the property to another person." RCW 9A.82.010(19).

With its prohibition on trafficking stolen property, "the legislature clearly intended

to prohibit any commercial transaction involving property known to be stolen."

State v. Hermann, 138 Wash. App. 596, 604, 158 P.3d 96 (2007).
No. 75465-3-1/12


       "[Blare possession of recently stolen property alone is not sufficient to

justify a conviction." State v. Couet, 71 Wash. 2d 773, 775,430 P.2d 974(1967)

(citing State v. Portee, 25 Wash. 2d 246, 170 P.2d 326 (1946)). "However,

possession of recently stolen property in connection with other evidence tending

to show guilt is sufficient." Couet, 71 Wash. 2d at 775. Indeed, circumstantial

evidence, as reliably as direct evidence, can support that a suspect "knowingly"

trafficked in stolen property in violation of RCW 9A.82.050(1). See, e.g.,

Killingsworth, 166 Wash. App. at 287. "[I]nferences based on circumstantial

evidence must be reasonable and cannot be based on speculation." State v.

Vasquez, 178 Wash. 2d 1, 16, 309 P.3d 318 (2013).

       The State presented the following evidence at trial. West, upon David's

request, drove David and Roshell to the residence in question. David explained

to West that he used to live there and wanted to "grab some stuff." Upon their

arrival, West did not park his car in the front of the residence or in its long

driveway but, rather, parked his car behind a line of trees on the road adjacent to

the residence's driveway. West waited in the car for David and Roshell. After a

time, David and Roshell ran to West's car with David cradling items in his hands

as he ran. David told West to drive away, saying that he "got in a fight with

somebody." West complied and drove away. That same day, David gave West

jewelry in appreciation for driving them around in West's car.

       Later, during West's interrogation, West gave one explanation of the

circumstances under which he obtained the jewelry—that he traded his drugs for

it. But West subsequently changed his story when the detectives confronted him



                                         - 12 -
No. 75465-3-1/13


with statements that his explanation did not make sense and that they knew that

the jewelry that West had sold had been stolen that same day. Thereafter, in his

tape-recorded retelling, West became more emotional than he had been earlier

during the interrogation.

       West's knowledge that he had sold stolen jewelry can reasonably be

inferred from the direct and circumstantial evidence adduced by the State at trial.

First, a reasonable inference can be drawn that West knew that David had stolen

possessions from the residence in question. This can be plainly inferred given

the distance that West parked away from the residence (rather than parking in

front of the residence), that West parked behind a line of trees on the road (rather

than parking in the driveway), that West waited in the car for David and Roshell

to return (rather than entering the residence with them), that West saw David and

Roshell run from the residence toward West's car, that David was carrying

possessions with him as he ran, that, upon getting into West's car, David told him

to "get out of here", and that David told West that he got into a fight with

someone in the residence.

       Furthermore, based upon the evidence adduced at trial, a reasonable

inference can be drawn that West knew that the jewelry that David had given him

had been stolen from the residence in question earlier that day. This is so given

that David gave West the pieces of jewelry on the same day that the burglary had

occurred, that David gave West the jewelry after it had been stolen from the

residence, and that, in appreciation for driving them around, David gave West

jewelry—an earring, bracelet, and a ring—rather than some other form of



                                        - 13-
No. 75465-3-1/14


remuneration. Further supporting these inferences is West's admission that he

and David had engaged in this process in the past, with items as large as

television sets and laptops.

       Moreover, considering that West changed his story and became more

emotional during the interrogation when the detectives confronted him with both

the inconsistencies in his story and the connection between the burglary and the

jewelry that he had sold, the jury could also reasonably infer that West had a

guilty conscience arising from these events, thereby showing that he knew that

he had sold stolen jewelry.

       Thus, viewed in a light most favorable to the State, a reasonable inference

can be drawn from the State's direct and circumstantial evidence that West had

knowingly sold stolen property. Accordingly, the State presented sufficient

evidence to support the jury's verdict.

                                           IV

       The State has indicated that it will not seek appellate costs in this appeal.

Accordingly, we direct that no such costs be imposed. RAP 14.2.

       Affirmed.



We concur:



   iy‘w \ty)




                                          - 14 -